Title: To George Washington from Arthur Young, 9 June 1792
From: Young, Arthur
To: Washington, George

 

Sr
Bradfield Hall [England] June 9. 92.

I beg leave to present your Excellency with a book I have published; &: to request that you will pass over the first half of it & read only the second. The age is so frivolous that if a work contain only a subject of importance it has but little chance of attention unless it proceed from a genius of the first class, and this circumstance induced me to publish some rubbish to tempt people to the plough.
When America sees the work that is made with the corn trade in France, she may bless herself at being governed by more enlightened legislators. I have the honour to be With the Greatest Respect Your Excellency’s Much obliged & Devoted St

Arthur Young

